Rothrock, J.
The only question presented is, did the assignment of the note by the payee to the plaintiff operate as an assignment of the lien for the purchase money? It is well settled that if a debt is secured by an express lien, as where there is a mortgage, or where the vendor has not parted with the legal title but holds the same as security for the purchase money, an assignment of the debt entitles the assignee to the benefit of the lien. Hecht v. Spears, 27 Ark., 229, and authorities there cited; Rakestraw v. Hamilton, 14 Iowa, 147. “ As a general proposition, if a debt is secured by an express lien upon property by agreement of the parties, an assignment of the debt secured by such lien will give the assignee the benefit of such lien.” Washburn on Real Prop., vol. 1, p. 540.
Affirmed.